KNOX, District Judge.
The report of the Special Commissioner in the above entitled suits is an admirable document and it, together with the testimony taken before him, has had my close attention. The result is that I am in full accord with the Commissioner’s findings of fact. I am also, with one exception, in agreement with his conclusions. I mean by this that, in my judgment, the costs of these proceedings should not be equally divided between the litigants, but that they, in their entirety, should be borne by Minneford Yacht Yard, Inc. Its course of procedure with respect to making overcharges on the work that was done for Rose L. Martin is little less than reprehensible. Such conduct should find no encouragement here.
For the above reason, I shall sustain Miss Martin’s exception No. 23. All others, along with each of the exceptions filed oi? behalf of the Yacht Yard, will be overruled.